Citation Nr: 1617263	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  04-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as a result of military sexual trauma (MST).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982, with additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded by the Board in August 2006, August 2009 and April 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript is of record.  

The issue of representation must be addressed.  The Veteran was initially represented by the Veterans of Foreign Wars of the United States (VFW).  See April 2001 VA Form 21-22.  She subsequently switched representation to a private attorney, revoking VFW's power of attorney.  See August 2009 VA Form 21-22a.  The Veteran thereafter revoked the attorney's representation and attempted to have the VFW represent her.  VFW has not accepted this appointment, despite the fact that an individual employed at VFW accompanied the Veteran to her January 2016 Board videoconference hearing.  Given the foregoing, the Veteran is unrepresented.  


FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of military sexual trauma.



2.  Personality disorders are not subject to service connection and the probative, competent evidence is against a finding that the Veteran has a psychiatric disorder that is causally or etiologically related to active duty.  


CONCLUSION OF LAW

The requirements for establishing service connection for a psychiatric disorder, to include PTSD as a result of MST, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in letters dated   in September 2001, January 2007 and August 2009.  The case was readjudicated in November 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records from reserve service are on file, as are various post-service medical records and records from the Social Security Administration.  In addition, a VA examination has been conducted and an opinion obtained.  

The Board acknowledges that the Veteran's service treatment records from her period of active duty service are not available.  Attempts to obtain these records are detailed in a February 2012 VA memorandum.  The Veteran was notified of their unavailability and has indicated that she does not have any in her possession.  See February 2003 VA Form 119; August 2003 statement of the case resent in March 2004; November 2012 supplemental statement of the case.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to  the events in service, treatment history and symptomatology.  The Veteran has     not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the Veteran was asked to clarify representation; attempts were made to obtain the Veteran's active duty service treatment records,     to include under two former names; a formal finding regarding the unavailability of the service treatment records was made; the Veteran was advised to submit relevant documents in her possession that may serve as a substitute for the service treatment records; additional VA medical records were obtained; the Veteran was asked to identify all health care providers who had treated her psychiatric disorder; corrective VCAA notice relevant to her reported MST was provided; attempts to verify the Veteran's alleged stressor were made; efforts to obtain outpatient mental hygiene treatment records from Fort Belvoir were made; a VA examination was conducted; and the requested videoconference hearing was scheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Where a veteran served continuously for 90 days or more during a period of war,   or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed a psychiatric disorder during her active service as a result of MST.  

In a July 2000 VA Form 21-4138, the Veteran reported psychiatric problems that began in 1987.  She indicated that she was treated on multiple occasions at Fort Belvoir but that when she called for copies of her military medical records, no psychiatric records were sent.  

In an April 2009 VA Form 21-4138, it was reported that the Veteran was the victim of an MST perpetrated by Sergeant A.C., a military police officer, at Fort Belvoir.  She indicated that A.C. was in the barracks beside hers and that he was court martialed for the episode.  

In a September 2009 VA Form 21-0781a, the Veteran reported that while stationed at Fort Belvoir in late 1978, she was at the Happy Inn off post with some friends on a Sunday night, to include A.C.  In the middle of the night while she was asleep, A.C. and other men began to rape her.  She did not know the other perpetrators.  The Veteran reported that she did not go to work on Monday because she was in  the hospital; that she did not tell the sergeant major where she was or why she had missed duty, instead telling him she had overslept at the Happy Inn; and that she received an Article 15 as a result.  The Veteran also reported that she had to have  an abortion at a hospital off base as a result of the attack and that she has received treatment for psychiatric issues relating to this incident.  

In a VA Form 21-0781a received in July 2012, the Veteran asserted that A.C., who was in the military policeman, raped her and she disappeared from school, resulting in an Article 15 for her failure to appear for duty.  She reported that she did tell her superior what happened and he said it did not matter.  She also reported that the incident ruined the relationship with herself and set a negative outlook on all relationships in the future.  

In a VA Form 21-0781a received in October 2012, the Veteran reported she was raped by A.C., a military policeman stationed next to her at her school, and that she told her first sergeant, who gave her a failure to appear to duty.  

The Veteran testified in January 2016 that she was an only child and that her family's expectation was that she go to Brown University like a lot of her relatives had.  She indicated that she did not get in and decided to join the military, which she enjoyed until she went home one evening and a military policeman she was drinking with raped her along with his friends, which caused her to go missing for  a day.  The Veteran testified that she went to her first sergeant and told him what happened and he punished her.  She indicated that she was outside the barracks when she told him what happened, and was dirty and bloody, and he said it was impossible that the person would do that because he was a military policeman.  The Veteran testified that she remembered her attacker and his friends walking by her and laughing and that her friends eventually heard about it and did not want to be her friends anymore.  The Veteran reported that she started to drink and that she also engaged in risky behaviors to forget the incident.  The Veteran denied that a pregnancy resulted from the assault and indicated she did not know whether she had contracted a sexually transmitted disease.  

As an initial matter, the Board notes that since filing her claim in July 2000, the Veteran has been diagnosed with several psychiatric disorders, to include substance-induced mood disorder; recurrent major depression; bipolar disorder (both type I and type II); mood disorder, not otherwise specified; depression and suicidality related to polysubstance abuse; PTSD; anxiety disorder; attention deficit disorder; obsessive compulsive disorder (OCD); and personality disorder not otherwise specified (NOS) (histrionic, borderline and antisocial features).  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the Veteran has a psychiatric disorder that is related to service.  

As noted previously, the Veteran's service treatment records from her period         of active duty service are not available.  Records associated with the Veteran's Reserve service include a March 1986 quad/promotion examination, during which the Veteran denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  See report of medical history.  Clinical evaluation of the Veteran's psychiatric functioning was normal at that time.  See report of medical examination.  

Service personnel records reflect that the Veteran was stationed at Fort Belvoir for AIT from November 15, 1978 until March 27, 1979.  Records dated after March 1979 reflect many accolades for good work and performance, as well as good conduct.  For example, an August 1982 letter detailed the Veteran's positive attitude, willingness to volunteer to do work, and sense of pride; a May 1982 letter discussed her maturity and military knowledge; and an August 1986 disposition form discussed an outstanding job and excellence in knowledge.  There is no indication from the Veteran's service personnel records that she received any Article 15s or that her work performance deteriorated during her almost 10 year period of service in the Reserve.  

The Veteran has received extensive VA and private psychiatric treatment.  The Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The first treatment for psychiatric problems following service was on October 5, 1992, when the Veteran was admitted to Greater Laurel Beltsville Hospital with symptoms of depression and cocaine addiction of several months' duration.  Mental status examination on admission indicated that she was seen as an attractive white female who appeared her stated age.  She was depressed and rated her mood at a level two.  She had low self-worth and self-esteem, poor energy level and difficulty with functioning.  She talked about the stress in her life, including the heavy cocaine usage, inability to stop cocaine, and the terrible relationship she had with her husband.  She wanted to get a better handle on things while in the hospital and stop her cocaine abuse.  She seemed somewhat motivated and generally seemed pleasant, but appeared quite dramatizing and attention seeking.  She was cognitively intact and not psychotic.  No hallucinations or delusions were evident.  Admission diagnoses of cocaine abuse, alcohol dependence and possible recurrent major depression were made.  She was discharged on October 11, 1992, with Axis I diagnoses of cocaine abuse, alcohol abuse, and recurrent major depression.  

The Veteran was admitted to the VA facility in Brockton on May 18, 2000.  During this admission, the Veteran reported being an only child and being raised by an aunt and dormitory schools.  She also reported physical abuse by her mother.  An Axis I diagnosis of type II bipolar disorder, current episode hypomanic, was made.  She   was readmitted on June 23, 2000, because of polysubstance abuse, depression, tactile hallucinations, and suicidal ideation.  She was discharged on July 24, 2000.  

The Veteran was readmitted to the Brockton psychiatry ward on September 21, 2000, because of alcohol abuse, racing thoughts, agitation and combativeness.  During the admission, the Veteran reported that she was an only child and her mother abused her physically as a child.  As a result, she went to live with an aunt and was raised by her.  She did admit that she was somewhat socially withdrawn as a child and would often seclude herself in her room.  The Veteran reported that she finished high school and tried to go to Brown University but was denied acceptance, so she chose to join the Army.  She also admitted that she tried to commit suicide at the age of 12 and was admitted to a psychiatric unit for the first time following this incident.  During the same admission, the Veteran also reported that her parents divorced when she was young and that she went back and forth between her parents.  Her father was a lawyer and finished law school at Brown University.  She admitted to being physically abused by her mother in childhood.  She reported completing three years of college before dropping out.  During this admission, the Veteran reported that she was hospitalized for two months after suicidal ideations at the age of 12, that she was hospitalized twice more before joining the military, and that she was admitted six      to eight times to psychiatric institutions for suicidal ideation after service.  The Veteran also reported a long history of polysubstance abuse and indicated that         she began consuming alcohol at the age of 11.  A provisional Axis I diagnosis of depression   and suicidality related to polysubstance abuse was provided.  Later,      Axis I diagnoses of bipolar II disorder; rule out substance-induced mood disorder;  and polysubstance abuse and dependence were provided.  

During an October 2004 VA admission, the Veteran reported that her parents were divorced when she was three months old and that they fought over custody with the Veteran bouncing back and forth between them until she was put in the custody of her two unmarried paternal aunts when she was 15.  She affirmed emotional and physical abuse by her mother, but not by her father, and reported that when she was 12 she ran away from her father's house because her stepmother was verbally abusive.  She was raped by several men at this time, and was also raped during service but refused to talk about that.  The Veteran indicated that she had two Article 15s for being AWOL for one day, but denied other disciplinary problems.  

The Veteran was admitted to the VA Brockton facility on June 29, 2006, at which time it was noted in the prior psychiatric history that she was quite well known to the facility as this was her seventh admission since 2000, six of which had been to        the same physician.  She reported that her psychiatric difficulties date back to          her childhood.  She reported her first psychiatric admission was at age 12 for   suicidal ideations.  She spent two months in Butler Hospital at that time and was discharged without medication.  Throughout her adolescence she had a number         of other psychiatric admissions, prior to enrolling in the military.  After this, she    was admitted six to eight times to psychiatric institutions for suicidal ideation.  The Veteran reported that she had been raped at the age of 12 by a stranger after running away from home; that she was raped a number of times throughout her teens, and that she also had military sexual trauma.  She indicated that her early childhood was spent moving from one parent to the other.  Her parents were in court custody battle for her until she was a teenager.  She was the only child of her parents but her father went   on to remarry and she had half siblings, with whom she was not close.  She related physical and emotional abuse from her mother who was away from home due to her work as an air hostess, and who was an alcoholic.  She says her father was a quiet man and an alcoholic, but was not mean to her.  She said her stepmother physically abused her.  Later, when her father died, his other children buried him with an unmarked grave.  The Veteran indicated that not being allowed to put up a decent gravestone caused her distress.  As a result of the abuse she ran away from her step mother with a teenage friend.  They accepted help from two strangers, men who turned out to be pimps and raped them.  They escaped when the men were raided for drug dealing by the police.  They accepted help from two other strangers, men who raped them, and finally they met an elderly man who took them to the hospital.  After that her paternal aunts had custody (both spinsters who were kind and reportedly doted on the Veteran) and sent her to private school in Providence.  However, she  was admitted for psychiatric care several times and spent up to a year at Butler Hospital.  She graduated high school but said she was not happy there because she never fit in with the other girls and did not feel welcomed or accepted by the other students.  

In other VA treatment records, the Veteran reported she had been sold into prostitution at the age of 13.  See e.g., August 2011 discharge summary.  

There is no competent evidence of a psychiatric disorder diagnosed in service or within one year following the Veteran's September 1982 discharge from active duty service.  Therefore, service connection is not warranted for a psychiatric disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran underwent a VA Initial PTSD Disability Benefits Questionnaire (DBQ) in June 2012.  She reported that she was an only child and her parents divorced prior to her second birth.  The Veteran lived with mother but her mother worked as a stewardess and she was away much of the time.  During those times there were multiple babysitters "who always left."  At 12 years old, the Veteran went to live   with her father and stepmother for a short time.  She subsequently ran away from home and was taken in by a pimp who sexually abused her.  She went to the hospital and her paternal aunt came to pick her up.  The aunts had no children and they were the only adults in her childhood who provided some sense of stability and caring.   The Veteran reported that she had a few friends and had one best friend in high school.  In high school, the Veteran and her friend consumed her aunt's prescription medication to "see what would happen."  The Veteran reported a history of multiple incarcerations, abandonment of her children, polysubstance abuse/dependence, unemployment, periods of homelessness, and poor interpersonal relationships after separating from the military.  She could not recall a good time period in her life.  The Veteran reported that in 1979, she was sexually assaulted at Fort Belvoir by another soldier (A.C.).  She consequently missed going to work the whole day and got an Article 15.  

The examiner who conducted the June 2012 DBQ determined that based on the evaluation that day, the Veteran did not meet the diagnostic criteria for PTSD pursuant to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  Axis I diagnoses of personality disorder, not otherwise specified (histrionic, borderline and antisocial features); bipolar I disorder, most recent episode unspecified; and polysubstance dependence, in early sustained remission, were provided.  The examiner indicated that it was possible to differentiate what symptoms are attributable to each diagnosis.  More specifically, the examiner indicated that the personality disorder not otherwise specified, which was in the severe clinical range, was characterized by an impressionistic style, impulsivity,   poor emotional regulation, lack of empathy, an unstable self-image, unstable 
interpersonal relationships and a low standard of morality.  The bipolar I disorder, which ranged from the mild to severe clinical range, was characterized by an expansive and oftentimes irritable mood, flight of ideas, pressured speech, distractibility, psychomotor agitation, and excessive involvement in high risk activities (sexual promiscuity, robbery, drug abuse).  At times of emotional and physical exhaustion, a deep depressive episode occurred and was characterized by suicidal ideation, depressed mood and anhedonia.  The polysubstance dependence, which was in early remission, was characterized by a long history of cocaine, alcohol, and opioid abuse.  The examiner determined that the primary psychiatric condition was the severe personality disorder, which accounted for the subjective suffering and social problems the Veteran has lived through over the years; and that the bipolar disorder and polysubstance abuse/dependence were secondary to the personality disorder.  

It was the June 2012 VA examiner's opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, the examiner reiterated  the determinations made as to each Axis I diagnosis and also reported that in order  for a diagnosis of PTSD to be made, the disorder must play a primary causal factor   of significant impairment in social and occupational functioning.  The examiner again reported that the Veteran did not meet the clinical criteria for a diagnosis of PTSD  and explained that the increased arousal symptoms of the PTSD Criterion D are    non-specific symptoms that apply to many different psychiatric disorders; and that    in this Veteran's case, the increased arousal was related to the emotional dysregulation associated with a severe personality disorder that was constantly seeking stimulation.  The examiner determined that it was not possible to state without resorting to mere speculation whether or not the Veteran met criteria for PTSD prior to military service, due to the fact that it was over 34 years ago and the years since her separation       from the military have been filled with a plethora of maladaptive behavior and psychopathology.  

The examiner also explained that the Veteran's primary psychiatric condition         was the severe personality disorder with features from at least three personality disorganizations in Cluster B (DSM-IV).  The examiner explained that personality disorders develop during childhood and adolescence as a result of significant deviations from normative interpersonal experiences.  The examiner noted that the Veteran had a history of at least two psychiatric hospitalizations prior to military service and a childhood characterized by inadequate parenting, running away and sexual abuse by a stranger.  The examiner further explained that mood disorders   such as bipolar disorder and depression almost always accompany the cluster B personality disorganizations; as such, the bipolar disorder was secondary to the personality disorder.  The examiner also indicated that substance abuse and suicidal ideation are also comorbid conditions associated with moderate to severe personality disorganizations.  It was the examiner's opinion that it was unlikely that any of    these conditions were incurred or aggravated by the Veteran's military service.  The examiner specifically noted that after the reported Article 15 early in service (1979), which reportedly was after the sexual assault, the Veteran's military record showed exemplary duty as stated in three recommendation letters written between May 1982 and August 1982.  

In an undated letter received in December 2015, Dr. E.G. reported that the Veteran had been under her care for over a year and a half and suffered from ongoing anxiety and she had a diagnosis of PTSD.  "These diagnoses were started after her military sexual trauma during her service time."

The preponderance of the evidence is against a finding of service connection for a psychiatric disorder on a direct basis.  As an initial matter, while the Veteran is competent to report the alleged in-service MST while she was stationed at Fort Belvoir, the Board does not find this assertion credible.  The Veteran's credibility regarding her allegation of in-service MST is first diminished by the fact that her allegations surrounding the in-service MST changed during the course of the appeal.  For example, on some occasions, the Veteran indicated that she was raped by one individual, military police officer A.C.  See e.g., April 2009 VA Form 21-4138; VA Forms 21-0781a received July 2012 and October 2012.  On other occasions, she reported that she was raped by A.C. and his friends.  See e.g., September 2009        VA Form 21-0781a; January 2016 hearing transcript.  Additionally, on one occasion she reported that she had to have an abortion following the rape, see 2009 VA Form 21-0781a, but during her hearing she testified no pregnancy resulted from the rape.  The Veteran's credibility regarding her allegation of in-service MST is further diminished by the fact that her service personnel records dated after her period of service at Fort Belvoir (between November 15, 1978, and March 27, 1979), where  the MST allegedly took place, do not corroborate her assertion that she received an Article 15 and also do not reflect a deterioration in her work performance.  Rather, as noted above and as also noted by the June 2012 VA examiner, the Veteran's military record showed exemplary duty and many accolades.  In addition, the Veteran was able to complete approximately six years of Reserve service following her discharge from active duty service, to include four periods of training as detailed in the Introduction.  Given the foregoing, there is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of military sexual trauma.   See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

While the Veteran believes that she has a psychiatric disorder that is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise      to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of her psychiatric disorder(s) is not competent medical evidence.  The Board finds the opinion of the June 2012 VA examiner to be significantly more probative than the Veteran's lay assertions.

Specifically, the June 2012 VA examiner provided Axis I diagnoses of personality disorder, bipolar I disorder, and polysubstance dependence, and clearly discussed the determination that the primary psychiatric condition was the personality disorder and that the bipolar disorder and polysubstance abuse were secondary       to the personality disorder.  Personality disorders are not considered diseases or injuries within the meaning of applicable legislation and are, therefore, not subject to service connection.  See 38 C.F.R. § 3.303(c).  Moreover, the June 2012 VA examiner provided an opinion that it was unlikely that the remaining conditions were incurred in or aggravated by the Veteran's military service.  As this opinion was accompanied by adequate rationale based on review of the Veteran's service personnel records, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board acknowledges that the Veteran has been diagnosed with PTSD.  See e.g., December 2015 letter from Dr. E.G.  However, given the Board's finding that the Veteran's account of in-service MST is not credible, the Veteran has not met one of the three criteria needed to establish service connection for PTSD found at 38 C.F.R. § 3.304(f).  As such, the preponderance of the evidence is against a finding of service connection for PTSD.  

The Board also acknowledges that the Veteran has been diagnosed with several psychiatric disorders other than PTSD, personality disorder, bipolar I disorder, and polysubstance dependence.  There is no probative evidence that any of the other diagnosed psychiatric disorders are causally or etiologically related to the Veteran's active duty service.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD as a result of MST, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


